      Case 1:21-cr-00257-CCC Document 1 Filed 09/01/21 Page 1 of 4




                  UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     CR. NO. 1:21-CR- 2':>7

             V.
                                             (JUDGE     ·coone.r-          )
STANLEY G. BOBULA,

                  Defendant.
                                                                        FILED
                               INDICTMENT                           HARRISBURG, PA

THE GRAND JURY CHARGES:
                                                                     SEP       o1   2021
                                                                      .J.J)'l_
                                                           Per _ _~~::--.---
                                  COUNT 1                        Deputy Clerk
                           18 U.S~C. § 2252(a)(4)(B)
                      (Possession of Images Containing
                      the Sexual Exploitation Children)

     On or about January 23, 2021, in York County, within the _Middle

District of Pennsylvania, the defendant,

                           STANLEY G. BOBULA,
         '
did knowingly possess at least one matter which contains any visual

depiction that had been shipped and transported in and affecting interstate

and foreign commerce, and that was 'produced using materials that had been

mailed, shipped and transported in and affecting interstate and foreign

commerce, by any means, including by computer and cellular telephone, and

the production of such visual depiction involved the use of a minor engaging
           Case 1:21-cr-00257-CCC
                         /        Document 1 Filed 09/01/21 Page 2 of 4




, in sexually explicit conduct, and such visual depiction was of such conduct.

          It is further alleged that the conduct alleged above occurred subsequent

 to defendant Bobula's conviction for Transportation of Child,Pornography in,
                                                                              I


 the United States District Court for the District of Columbia, docket number

 CR09-062-0l, on or about February 18, 2010.

      All in violation of Title 18, 1-Jnited States Code, Sections 2252(a)(4)(B)
 and 2252(b)(2).



 THE GRAND JURY FURTHER FINDS PROBABLE CAUSE:

                            FORFEITURE ALLEGATION

          1.    The allegations contained in Count 1 of this Indictment are hereby

 realleged and incorporated by reference for the purpose of alleging forfeitures

 pursuant to Title 18, United States Code, Section 2253(a).

          2.,   Pursuant to Title 18, United States Code, Section 2253(a), upon

 convi~tion of an offense in violation of Title 18, United States Code, Sections

 2252(a)(4)(B), the defendant, ,

                                  STANLEY G. BOBULA,
      I


 shall forfeit to the United'States Qf America:



                                            2
      Case 1:21-cr-00257-CCC Document 1 Filed 09/01/21 Page 3 of 4




              a.   A Delllnspiron 15 Laptop (Model: P55F, Service Tag:

                    FR9YJ52) with a Western Digital 500 GB hard drive (Model:

                    WD5000LPLX-75ZNTT0, Serial Nurp.ber:

                    WXU1AC7A4AJH);

              b.   Any visual depiction described in Title 18, United States

                    Code, Section 2252, or any book, magazine, periodical, film,

                   videotape, or other matter which contains any such visual

                    depiction, which was produced, transported, mailed, shipped

                    or received in violation of Title 18, United States Code,

                    Section 2252;

              c.   Any property, real or personal, constituting or traceable to
                             C'




                    gross profits or other proceeds obtained from the offenses;

                   and

              d.   Any property, real or personal, used or intended to be used

                   to commit or to promote the commission of the offenses.

     3.   1
              If a·ny of the property described above, as a result of any act or

omission of the defendant:

              a.   cannot be located upon the exercise of due diligence;


                                          3
          Case 1:21-cr-00257-CCC Document 1 Filed 09/01/21 Page 4 of 4




               b.   · has been transferred or sold to, or deposited with, a third

                     party;

               c.    has been placed beyond the jurisdiction of the court;

               d.    has been substantially diminished in value; or

               e.    has been commingled with other property which cannot be

                     divided without difficulty,

    the United States of America shall be entitled to forfeiture of substitute

    property pursuant to Title 21, United States Code, Section 853(p).

         All Pursuant to Title 18, United States Code, Section 2253(a).


    BRUCE BRANDLER
    ACTING UNITED STATES ATTORNEY                  TRUE BILL




                                                     o'i~t /2 ov/
                                                          I
                                                   Date




/




                                           4
